DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 4 and 9-10 are objected to because of the following informalities:  
In claims 1, 4 and 9-10 , the reference letter “P” accompanying the phrase “flat surface” should either be deleted, or placed with parentheses.
In claim 1 (line 9), “the upper part” should be changed to – an upper part –.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 18-20, the limitation “said one or more connections” lacks proper antecedent basis, thereby rendering the claims indefinite

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3066751 (‘751), as cited by Applicant.
FR ‘751 shows a boat comprising a bottom [10] bordered radially externally by a wall (see Fig 1) which comprises an inflatable and foldable front wall [21], an inflatable and foldable side wall [22], and a rear wall [23], the boat comprising at least one inflatable and foldable longitudinal support [30] parallel to the side wall, the support comprising an inflatable tube [33] and a foldable upper connection [62] that connects the tube to an upper part of the side wall (see Fig 3), the upper connection extending longitudinally along the side wall and forming during use a flat surface capable of receiving an element (see the cited US 2020/0148307 for English translation).
Re claim 2, the upper connection is a flexible membrane. 
Re claims 4 and 9, the flat surface formed during use by said upper connection is substantially horizontal. 
Re claims 5, 11 and 13, the at least one support is located on the inside and/or outside of the boat relative to said side wall. 
Re claim 6, 14, 16, 17, the support further comprises at least one lower connection [60] which connects the tube to the side wall. 

Re claim 8, the bottom is foldable. 

Allowable Subject Matter
Claims 3, 10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0049017 (Ross) shows an inflatable boat having an inflatable support parallel to a side wall to provide redundant buoyancy (Fig 8).
US 8,789,486 (Boudeau et al.) shows an inflatable boat having an outboard inflatable support with a foldable upper connection (Fig 4a)
US 4,678,443 (Edwards et al.) shows an inflatable boat having an outboard inflatable support with a foldable upper connection (Fig 3)
US 4,545,319 (Ferronniere et al.) shows a boat having a lower connection (Fig 1)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617